Citation Nr: 9901897	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  98-00 108A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel
INTRODUCTION

The veteran had active military service from December 1966 to 
September 1970.  This matter comes to the Board of Veterans 
Appeals (Board) on appeal from a July 1997 rating decision of 
the Department of Veterans Affairs (VA) Medical and Regional 
Office Center (M & ROC) in Wichita, Kansas. 

The Board notes that, in an unappealed November 1995 rating 
decision, the M & ROC denied entitlement to service 
connection for post-traumatic stress disorder (PTSD).  
Thereafter, in May 1997 the veteran filed a claim of 
entitlement to service connection for chronic anxiety that 
was denied in July 1997.  In his September 1997 notice of 
disagreement, the veteran referenced his anxiety, depression 
and PTSD and, in a December 1997 rating decision, the M & ROC 
declined to find new and material evidence to reopen the 
veterans claim of entitlement to service connection for 
PTSD.  However, in March 1998, upon receipt of additional 
medical evidence, the RO evidently reopened the veterans 
claim, but determined that service connection for an acquired 
neuropsychiatric disorder to include PTSD was not warranted.  
38 C.F.R. § 3.156 (1998).  See Hodge v. West, No. 98-7917 
(Fed. Cir. Sept. 16, 1998).  As such, the Board will review 
the veterans claim of entitlement to service connection for 
an acquired psychiatric disorder, to include PTSD, on a de 
novo basis.

REMAND

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that he was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(f) 
(1998).

The Board notes that the analysis in connection with claims 
for service connection for PTSD was altered by the holding in 
Cohen v. Brown, 10 Vet. App. 128 (1997).  In that case, the 
United States Court of Veterans Appeals pointed out that VA 
adopted the 4th edition of the American Psychiatric 
Associations Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 and 4.126.  
See 38 C.F.R. §§ 4.125, 4.126 (1998).  The court noted that 
where there has been an unequivocal diagnosis of PTSD by 
mental health professionals, the adjudicators must presume 
that the diagnosis was made in accordance with the applicable 
DSM criteria as to both adequacy of symptomatology and 
sufficiency of the stressor (or stressors).  Cohen v. 
Brown, 10 Vet. App. at 140.  The court indicated that when 
the M & ROC or the Board believes that the report is not in 
accord with applicable DSM criteria, the report must be 
returned for a further report.

The evidence on file indicates that the veteran was 
clinically diagnosed with PTSD by VA physicians in November 
1992, March 1993 and December 1995 and in 1997 VA outpatient 
mental hygiene clinic (MHC) records.  However, there are 
several problems that require additional evidentiary 
development.  In written statements and oral testimony, the 
veteran asserted that approximately three months after he 
arrived in Thailand and was assigned to the 56th Combat 
Support Group, his buddy/bunk mate died in a helicopter crash 
and he had to gather the dead mans belongings, including a 
burned flight suit, and send them to the mans family.  
Although in a November 1992 statement, the veteran said he 
wanted to recall the dead mans name but could not, in a July 
1995 statement, he identified the comrade as Michael Vincent 
Sorter who was killed on June 19, 1968.  He testified that 
while hospitalized by VA in 1995, he told a person at the 
hospital that his friend Michael had died in Vietnam in June 
1968 and the person used a computer to retrieve the complete 
name.  

The veterans service personnel records indicate that he 
served in Thailand from April 1968 to April 1969, his 
military occupational specialty was security policeman and he 
served with the 56th SP Sq., NKP Thailand. 

In the December 1998 informal hearing presentation, the 
veterans representative waived M & ROC review of newly 
submitted evidence regarding the death of Michael Vincent 
Sorter.  See 38 C.F.R. § 20. 1304(c) (1998).  According to 
that information, retrieved from the Internet, Michael 
Vincent Sorter, an Air Force sergeant, died in Gia Dinh, 
South Vietnam, in a non-hostile ground casualty vehicle crash 
on June 19, 1968.  

It does not appear that the RO requested the assistance of 
the U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) in attempting to locate corroborative evidence of 
the veterans claimed inservice stressor.  The Board believes 
this should be done.

If the USASCRUR is able to corroborate the veterans claimed 
inservice stressor of the death of his comrade Michael 
Vincent Sorter, the question next presented is whether such a 
stressor is clinically considered to be of sufficient 
severity to warrant a valid diagnosis of PTSD.  The 
descriptive definition of a stressor in DSM-IV provides that 
a valid diagnosis of PTSD requires that a person has been 
exposed to a traumatic event in which both of the following 
were present: (1) the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of himself or others, and (2) the persons 
response involved intense fear, helplessness or horror.  If 
the veterans claimed inservice stressor can be independently 
corroborated, it must be clinically evaluated in accordance 
with the provisions of the DSM-IV.

The record does not indicate that the PTSD diagnoses were 
made on the basis of a verified history of the veterans 
service stressors and therefore, were inadequate for rating 
purposes.  See West v. Brown, 7 Vet. App. 70, 77-78 (1994).  
Further psychiatric evaluation is necessary.  

Lastly, a February 1996 award letter from the Social Security 
Administration (SSA) indicates that the veteran was found 
totally disabled as of July 1995, apparently because of his 
psychiatric problems.  However, while a copy of a December 
1995 statement and June 1996 disability claim from the 
veterans VA physician are of record, a copy of the SSA award 
decision and the other records considered by the SSA in 
reaching its determination are not associated with the claims 
file.  The Board believes it would be helpful to have this 
information.

Accordingly, the appeal is REMANDED to the M & ROC for the 
following actions:

1.  The M & ROC should obtain copies 
of all records of psychiatric 
treatment received by the veteran 
for PTSD since December 1997.

2.  The RO should contact the Social 
Security Administration and request 
copies of the decision awarding the 
veteran disability benefits and all 
documents considered in connection 
with the decision granting the 
veterans claim for disability 
benefits.

3.  The M & ROC should review the 
file and prepare a summary of all 
the claimed stressors.  The summary 
and all associated documents, to 
include the Internet information 
regarding the death of Michael 
Vincent Sorter, should be sent to 
U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), 
7798 Cissna Road, Springfield, 
Virginia 22150-3197.  USASCRUR 
should be requested to provide any 
information that might corroborate 
the veterans alleged inservice 
stressors.

4.  After the above information has 
been obtained, the M & ROC must make 
a specific determination, based upon 
the complete record, with respect to 
whether the veteran was exposed to a 
stressor or stressors in service, 
and if so, what was the nature of 
the specific stressor or stressors.  
If the M & ROC determines that the 
record establishes the existence of 
a stressor or stressors, the 
originating agency must specify what 
stressor or stressors in service it 
has determined are established by 
the record.  In reaching this 
determination, the originating 
agency should address any 
credibility questions raised by the 
record.  

5.  If the M & ROC should determine 
that the record establishes the 
existence of a stressor or 
stressors, then the M & ROC should 
schedule the veteran for an 
examination by a VA psychiatrist 
experienced in evaluating post-
traumatic stress disorders to 
determine the diagnoses of all 
psychiatric disorders that are 
present.  The M & ROC must furnish 
the examiner with a complete and 
accurate account of the stressor or 
stressors that it has determined are 
established by the record and the 
examiner must be instructed that 
only those events may be considered 
for the purpose of determining 
whether in-service stressors were 
severe enough to have caused the 
current psychiatric symptoms and 
whether the diagnostic criteria to 
support the diagnosis of PTSD have 
been satisfied by the in-service 
stressors.  The diagnosis should 
conform to the psychiatric 
nomenclature and diagnostic criteria 
contained in DSM-IV.  If the veteran 
is found to have PTSD, the examiner 
is requested to identify the 
diagnostic criteria, including the 
specific stressor or stressors 
supporting the diagnosis.  A 
complete rationale should be given 
for all opinions and conclusions 
expressed.  The claims file, 
including a copy of this REMAND, 
should be made available to the 
examiner before the examination, for 
proper review of the medical 
history.  The examination report is 
to reflect whether such a review of 
the claims file was made.

6.  If the originating agency 
concludes that the veteran was not 
exposed to a stressor or stressors 
in service, or after the report of 
the VA psychiatric examination os of 
record, the M & ROC should 
adjudicate the veterans claim for 
service connection for an acquired 
psychiatric disorder to include PTSD 
on a de novo basis; that is, with 
full consideration of all the 
pertinent evidence of record.

7.  If the determination made is 
unfavorable to the veteran, 
supplemental statement of the case 
that sets forth the evidence 
received since the April 1998 
supplemental statement of the case 
should be provided to the veteran 
and his representative.  They should 
be afforded the appropriate period 
of time in which to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required by the veteran until he receives further 
notice.  The purpose of this REMAND is to obtain clarifying 
information and afford the veteran due process.




		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 2 -
